Citation Nr: 1208098	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-38 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for migraine headaches. 

2. Entitlement to service connection for bilateral deep vein thrombosis (DVT) (status post right femoral vein thrombosis) (to include as secondary to service-connected status post contusion of the left lower leg). 

3. Entitlement to service connection for asthma. 

4. Entitlement to service connection for a variously diagnosed psychiatric disability (to include posttraumatic stress disorder (PTSD)). 

5. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to May 1966, with subsequent Reserve service (until October 2002) and periods of active duty for training (ACDUTRA) (including from July 15, 1967 to July 29, 1967, July 27, 1968 to August 9, 1968, and from May 3, 1986 to May 17, 1986).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2009, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In April 2009 the Board remanded the case for additional development.

The matters of service connection for migraine headaches, a variously diagnosed psychiatric disability, and hypertension are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1. It is not shown that the Veteran has, or during the pendency of this claim has had clinically manifested DVT of either lower extremity; a preponderance of the evidence is against a finding that his status post right femoral vein thrombosis is related to an event, injury, or disease in service or was caused or aggravated by service-connected contusion of the left lower leg.   

2. By July 2009 and December 2010 letters, the Veteran was asked to provide identifying information and releases needed to secure evidence necessary to adjudicate his claim of service connection for asthma; he was advised multiple times of the consequences of a failure to co-operate with the requests; more than a year has lapsed since the last such request in December 2010; he has not responded.


CONCLUSIONS OF LAW

1. Service connection for bilateral DVT is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2. By failing to submit identifying information and releases for critical evidence requested in connection with his claim of service connection for asthma within a year following the date of the last request, the Veteran has abandoned the claim, and his appeal in the matter must be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decision, a July 2009 letter provided certain essential notice prior to the readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and also informed him of disability rating and effective date criteria.  An August 2011 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative had an opportunity to respond.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim). 

In full compliance with the Board's April 2009 remand the RO sent the Veteran a letter that included VCAA compliant notice and a request for identifying information and releases for private medical treatment.  


By February 2006, (and pursuant to the Board's April 2009 remand) July 2009, and December 2010 letters the Veteran was asked to identify sources of (and provide releases for records of ) private treatment he received for the disabilities at issue.  Notwithstanding, as explained below, pertinent (and perhaps critical) evidence in the matter of service connection for asthma remains outstanding.  While the Veteran's 2001 hospital discharge report (dated prior to the appeal period) notes possible follow-up with a Dr. Koch regarding DVT (and a note from that provider is associated with the record) the Veteran has failed to cooperate in identifying and securing any outstanding records that may exist (he has indicated that he received no treatment after January 2001).  Any such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorizations for releases of records).  The RO made multiple attempts to secure from the Veteran releases for outstanding postservice treatment records.  He did not respond, and further development for such records could not proceed.  Given the circumstances, VA has met its assistance obligations.; no further assistance is required.

Identified postservice treatment records (development for which has received the Veteran's cooperation) have been secured.  Pursuant to the April 2009 remand, the RO arranged for a May 2011 VA examination for assessment of bilateral DVT.  The examination report is adequate for rating purposes, as the examiner reviewed (and expressed familiarity with) the record, elicited history from the Veteran, noted all findings necessary, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Accordingly, the Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

	DVT

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to vascular abnormalities and/or DVT.  A March 2000 "5 year" Reserve service examination found that his lower extremities were normal on clinical evaluation. 

December 2001 through January 2002 private inpatient treatment records show a diagnosis of DVT in the right femoral vein (and no evidence of a DVT in the left leg). 

A January 2002 note from Dr. B.A.K. notes that the Veteran was unable to do physical training due to recent bilateral deep vein thrombosis problems and that he was on an anticoagulant.  

An August 2004 VA outpatient treatment record notes that the Veteran was on Coumadin and was followed by local providers for left leg DVT. 

On August 2005 VA examination of the Veteran's left lower extremity, DVT was not reported or noted.  The diagnosis was status post left lower extremity contusion, cystic mass.  

A June 2006 VA outpatient treatment record notes a VA "Problem List" entry of DVT, further explained as chronic left leg DVT due to prior injury with past Coumadin use.  

A September 2010 VA outpatient treatment record notes that the Veteran had an injury to his leg in service in 1982 and that his leg was now painful.  The assessment was leg mass and X-ray/MRI was recommended.  A "Problem List" notes that the Veteran had chronic DVT of the left leg due to a prior injury and was on Coumadin in the past.  An October 2010 VA X-ray revealed no overt evidence of a soft tissue mass.  

On May 2011 VA examination the Veteran reported that he sustained a contusion to his left lower extremity while serving in October 1985, and that after discharge from the Army Reserves in March 2000 he was hospitalized for DVT of the lower extremities.  The examiner noted that August 1987 and March 2000 service examinations found the lower extremities normal on examination, and that private hospital records revealed that in December 2001 the Veteran was found to have right femoral vein thrombosis extending to the distal thigh but no DVT in the left lower extremity.  He reported that he had not experienced a recurrence of DVT since that hospitalization and had not received any treatment since that time.  The diagnosis was right femoral vein thrombosis as reported on venous Doppler study in December 2001 without recurrence.  The examiner also noted that DVT of the left lower extremity was not found on examination.  The examiner opined that the Veteran's remote right femoral vein thrombosis in December 2001 was not due to military service as there was no evidence-based literature linking a left leg contusion to right lower extremity DVT.  

At the outset the Board notes that service connection is in effect for status post contusion of the left lower leg.  The Veteran alleges that he has DVT as a result of his service connected left leg injury.  [Notably, he has not alleged that DVT was manifest during his active service or incurred or aggravated during a period of ACDUTRA].     

Whether the theory of entitlement to service connection is direct or secondary, the threshold question that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran currently has, or during the pendency of the claim/appeal has had, the disability for which service connection is sought, i.e. DVT of either lower extremity.  In the absence of proof of current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

While the Veteran was found to have right femoral vein thrombosis by private diagnostic study in December 2001, that was prior to his filing of the instant claim.  A May 2011 VA examination did not find right DVT, noting that there had been no recurrence since December 2001.  The Veteran has likewise reported that he has had no recurrence or treatment for DVT since then.  The examiner also noted that DVT of the left lower extremity was not found either during the remote hospitalization or on current VA examination.  In essence DVT of either lower extremity is not shown during the pendency of this claim/appeal.  A September 2010 VA outpatient treatment record notes a past history of chronic left leg DVT "due to prior injury" but left lower extremity DVT was not diagnosed at the time, and a follow-up diagnostic study was negative.  Treatment records consistently note a history of DVT, but diagnostic studies which would confirm recurrence of the DVT (such as Doppler testing relied on by the May 2011 VA examiner) were not conducted at such times.  The continuing reports of a history of DVT in the remote past are not competent evidence that the Veteran now has DVT-related disability of either extremity. 

The remaining medical evidence does not show DVT; rather VA outpatient treatment records note a medical history of left DVT (which is unconfirmed clinically and appears in a generic "Problem List" generated by the Veteran's reports).  It is again noteworthy that the Veteran has denied recurrence of (or treatment for) DVT since his hospitalization in December 2001 (prior to the instant claim).  

While the analysis does not need to proceed further , it is also noteworthy that a VA examiner has opined that the Veteran's (resolved) right femoral vein thrombosis was unrelated to military service (and specifically to the claimed etiology of a leg contusion in service).   The examiner explained that there was no support in medical literature for a nexus between a contusion of one lower extremity and DVT of the other extremity.  The opinion is by a medical professional competent to provide it, was based on comprehensive review of the claims file with citation to medical literature, and explains rationale; it is probative evidence in this matter (and in the absence of competent evidence to the contrary persuasive).   

As it is not shown that the Veteran has (or during the pendency of this claim/appeal has had) a DVT of either lower extremity, the threshold requirement for substantiating a claim of service connection for such disability is not met; there is no valid claim of service connection.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal in this matter must be denied.  
      Asthma 

When evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's April 2009 remand noted that at the January 2009 Travel Board hearing the Veteran identified treatment for asthma he had received from a private medical provider.  [He noted that such was his first post-service treatment for asthma].  The remand instructed the RO to secure records of such treatment (after obtaining from the Veteran identifying information and releases), and advised the Veteran of the provisions of 38 C.F.R. § 3.158(a).  

In July 2009 the RO sent the Veteran a letter (asking him to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of his treatment for the disability.  Such was mailed to his current address, and was not returned as undelivered.  He did not respond.  In December 2010 the RO sent the Veteran another letter, again seeking information/releases.  This letter informed reminded the Veteran of 38 C.F.R. § 3.158(a) and of the consequence of a failure to respond within one year (i.e., that the claim would be considered abandoned).  It was mailed to his current address, and was not returned as undelivered.  More than a year has passed since. 

The Veteran has declined to provide to VA identifying information and releases necessary for VA to secure pertinent evidence regarding his claim of service connection for asthma.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  Hence, the Board has no recourse but to conclude that the Veteran has abandoned his claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  The duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately choose to ignore multiple requests for identifying information and releases for pertinent (and perhaps critical) evidence, as appears to be the case here.  As the Veteran has abandoned his claim of service connection for asthma, there is no allegation of error in fact or law for appellate consideration in the matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

Service connection for bilateral DVT is denied.

The appeal seeking service connection for asthma is dismissed.


REMAND

While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to the remaining claims on appeal.  See 38 C.F.R. § 3.159 (2011).   

In a claim seeking service connection, the complete history of the disability for which service connection is sought is pertinent evidence, and identified treatment records (which are likely to include some notations of history) must be secured to ensure that adjudication of the claim is based on a complete record.  The Veteran is advised that complete records of private treatment he has received for migraine headaches and hypertension are pertinent (and may be critical) evidence as to his claims of service connection for such disabilities, and that proper adjudication of the claims may not be completed without all such existing records.      




	Migraine headaches

An August 2007 VA outpatient treatment record notes that the Veteran had migraine headaches and was being followed by an "outside neurologist."  The Board's April 2009 remand noted that the Veteran testified at the January 2009 Travel Board hearing that he has received treatment for migraine headaches from Dr. Donald Corey at Lankenau Hospital in Pennsylvania and from Dr. Claudius Elkind.  He was advised that records of such treatment are pertinent evidence, that his cooperation was needed to secure the records, and of the consequence (under 38 C.F.R. § 3.158(a)) of a failure to cooperate.  He did not respond even after multiple requests, and the proper disposition ordinarily would be dismissal under 38 C.F.R. § 3.158(a).  

However, the Board also notes that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's April 2009 remand noted that the Veteran had reported he received a diagnosis of (and treatment for) migraine headaches at the base hospital at Ft. Dix in the 1980's, and requested development for records of such treatment.

The AMC conducted general development (including inquiries to the National Personnel Records Center (NPRC)) to determine if any of the Veteran's Reserve STRs were outstanding, and received a negative personnel information exchange system (PIES) response regarding inpatient treatment for migraines at Ft. Dix.  However, it does not appear that the base hospital at Ft. Dix (or wherever records from that facility were retired) was contacted directly (or that outpatient records were included in the scope of the search).  As the search for the records was not exhaustive, further development is required. 

	Variously diagnosed psychiatric disability

The Board's remand requested that the Veteran provide sufficient information to allow for development and verification of his alleged stressor in service (i.e., specific information regarding his best friend "Rigney" was shot and killed in July or August 1965 near the DMZ in Korea where they were both serving with Company A 2nd Battalion 23rd Infantry).  The Veteran failed to respond to a December 2010 letter requesting the specific information to allow for verification of the event, and under 3.158(a) the proper disposition was dismissal of the matter.  However, during the pendency of the Veteran's claim, VA has amended the regulations governing processing of claims seeking service connection for PTSD by liberalizing, in certain circumstances, the evidentiary requirement for establishing the occurrence of a stressor event in service.  Such amendment applies to claims of service connection for PTSD that were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  In light of the new evidentiary standards for establishing an in-service stressor, further development in the matter is necessary. 

	Hypertension

On June 1984 Reserve examination the Veteran reported that he was taking Diuril for hypertension.  The earliest VA outpatient treatment record of record (an initial visit from August 2002) notes that the Veteran's hypertension was well controlled on medication.  At the January 2009 hearing the Veteran testified that a private medical provider (Dr. Cole) provided the first diagnosis of hypertension, but that the provider was deceased.  He has not identified any other private providers who gave him prescriptions for medication for hypertension (which he apparently has been taking since 1984), and treatment records of such providers are not associated with the record.  As such records are evidence pertinent to his claim, they must be secured.  

A June 2011 VA examiner noted that a June 1984 examination noted that the Veteran was on medication for hypertension and that an August 1992 examination noted that hypertension was well controlled on medication.  The Veteran reported that he was maintained on oral hypertensive medication throughout his Reserve service.  The examiner noted that based on this information in the claims file it was his opinion that the Veteran's mild chronic hypertension was at least as likely as not due to military service.  The Board notes that the opinion is inadequate because it does not include an explanation of rationale, is based on a less than complete record, and does not indicate whether hypertension was incurred or aggravated during a certified period of ACDUTRA.  Accordingly, further development is required.

The Veteran is again advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include indentifying information and releases for medical records) is not furnished within a year after the date of request the claim will be dismissed as abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify all sources of evaluation and/or treatment he received for migraine headaches in service.  Regarding the alleged treatment he received at the Ft. Dix base hospital in the 1980's, he should, to the extent possible, provide a more limited time frame for such treatment.  

The RO should then arrange for exhaustive development for the records of the alleged treatment (specifically including outpatient treatment) the Veteran received for migraine headaches at the Ft. Dix base hospital (to include contacting that facility, as well as any facility where records may have been retired).  If no records of the alleged treatment in service are located, the Veteran should be so notified in accordance with 38 C.F.R. § 3.159(e), and the scope of the search (and negative responses) should be noted in the record.  

If records of such treatment are secured but fall outside of an already certified period of ACDUTRA, the RO should arrange for development to ascertain the Veteran's duty status at the time the treatment occurred.

2. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from December 2010 to the present.  

The RO should also ask the Veteran to identify (by a chronological listing) all providers of any private evaluation and/or treatment he received for migraine headaches and hypertension (to specifically include the providers of the earliest treatment received for such disabilities), and to provide releases for VA to secure records of such private treatment/evaluations.  Of particular interest are complete treatment records from: (1) Dr. Donald Corey at Lankenau Hospital in Pennsylvania and from Dr. Claudius Elkind; (2) the private neurologist the Veteran saw for migraine headaches (noted in August 2007 VA records); (3) each private provider who has treated the Veteran and prescribed medication for his hypertension; and (4) any other private provider who treated or evaluated the Veteran for migraine headaches. 

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

He must be allowed the period of time afforded by law to provide the information and releases.   If he does not provide the complete information and releases sought within a one year period, the claims must be dismissed as abandoned under 38 C.F.R. § 3.158(a). 

3. The RO should make a formal determination of whether the circumstances of the Veteran's service in Korea were such that he served in an area of possible hostilities (such as at the DMZ).   

The RO should again ask the Veteran to provide detailed information regarding his alleged stressor event in Korea, particularly a specific date, location and full name of the person shot and killed near the DMZ.  He should be advised that this information is critical to his claim.  The RO should forward the Veteran's response, along with other pertinent information of record (including copies of the Veteran's service personnel records and a description of the alleged stressor) to the JSRRC and request that that organization attempt to verify the claimed stressor (and the Veteran's service in an area of potential hostile/terrorist activity).

Then the RO should make a formal determination as to whether the Veteran was exposed to a specific stressor event in service for which there is credible corroborating evidence, and whether he served in an area of potential hostile activity.  The RO should follow-up on any response by the Veteran to the request for stressor information.

4. The RO should then arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examination and the report thereof must be in accordance with DSM-IV.  The RO must advise the examiner of any corroborated stressor events (or, if no stressor event is corroborated whether or not the Veteran served in an area of potential hostilities).  Upon examination of the Veteran, and review of the pertinent medical history the examiner should provide an opinion that responds to the following:

a. Please identify (by medical diagnosis) each psychiatric disability entity found.

b. As to each chronic psychiatric disability entity diagnosed, please indicate whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service (to include as due to a fear of hostile activity, if the Veteran's service in an area with a potential for such is corroborated)?

c. If PTSD is diagnosed state the stressor and symptoms that support such diagnosis.  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.   

The examiner must explain a rationale for all opinions offered.

5. If, and only if, the private treatment records for hypertension and migraine headaches are received pursuant to instruction #2, the RO should arrange for further appropriate VA examination(s) to secure medical nexus opinions in the matters encompassing any additional information in those records .

6. The RO should then re-adjudicate the remaining claims on appeal.  If any remains denied (or dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


